DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	 	-The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


-The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 10, 12, and 14 are rejected under 35 U.S.C. 112, (b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  More specifically,
	- In claims 10, 12, and 14, the use of alternative expression “or” (such as, wherein at least one of the cell geometry or the chemically active coating of the honeycomb body or the amount of coating of the honeycomb body of the first SCR catalyst in the flow direction differs from at least one of the cell geometry or the cell density or the chemically active coating of the honeycomb body of the second catalyst in the flow direction.) renders the claims indefinite because the expressions on either  “or” are not considered equivalent and cause uncertainty with respect to the scope of the claims. 

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-2, 8, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robel (Patent/Publication Number US 2009/0031702). 
	Regarding claim 1, Robel discloses an exhaust system (60) for the aftertreatment of exhaust gases of an internal combustion engine (10) (See Figures 6-7), comprising: a catalyst (62) for the oxidation of the exhaust gas and/or a catalyst for storing nitrogen oxides (62) (e.g. See Paragraphs [0041]), having an introduction point (14, 21, 26) for the feed of a reducing agent (e.g. See Paragraphs [0041]); a first SCR catalyst (23) for the selective catalytic reduction of nitrogen oxides, the SCR catalyst arranged downstream of the catalyst (62)  in a flow direction of the exhaust gas (e.g. See Paragraphs [0041]); a particle filter (24) arranged downstream of the SCR catalyst (23) in the flow direction (e.g. See Paragraphs [0041]); and a second catalyst (28) arranged downstream of the particle filter (24) in the flow direction (e.g. See Figures 6-7; Paragraphs [0041-0042]). 
 (25) (the claim is broadly interpreted as such any SCR catalyst in the exhaust gas system of an internal combustion engine is electrically heatable) (e.g. See Paragraphs [0032 and 0039]).
	Regarding claim 8, Robel further discloses wherein the first SCR catalyst, the second catalyst, and the particle filter are formed by a common honeycomb body (e.g. See Paragraphs [0029-0031]).
	Regarding claim 15, Robel further discloses a second SCR catalyst (28) (e.g. See Paragraphs [0036-0038]).
Regarding claim 16, Robel further discloses an ammonia slippage catalyst (28a) arranged downstream of the second SCR catalyst (28) (e.g. See Paragraphs [0029 and 0069]). 
	Regarding claim 17, Robel further discloses an ammonia slippage catalyst (28a) (e.g. See Paragraphs [0029 and 0069]).


	Claims 1-2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katare et al. (Katare) (Patent/Publication Number US 2011/0162347). 
	Regarding claim 1, Katare discloses an exhaust system (10) for the aftertreatment of exhaust gases of an internal combustion engine (12), comprising: a catalyst (14A) for the oxidation of the exhaust gas and/or a catalyst for storing nitrogen oxides (14A) (e.g. See Paragraphs [0017]), having an introduction point (18) for the feed of a reducing agent (e.g. See Paragraphs [0018]); a first SCR catalyst (22) for the selective catalytic reduction of nitrogen oxides, the SCR catalyst arranged downstream of the catalyst (14A)  in a flow direction of the exhaust gas (e.g. See Paragraphs [0019]); a particle filter (24) arranged downstream of the SCR catalyst in the flow direction (e.g. See Paragraphs [0020-0021]); and a second catalyst (14C) arranged downstream of Under some conditions, the combination of exhaust aftertreatment devices described thus far may not provide the desired level of emissions control. Such conditions may include cold-start, where a significant amount of NMHC could be transmitted through DOC 14A before the oxidation catalyst in the DOC reaches its light-off temperature. The inventors herein have observed that a suitably configured SCR washcoat, when cold, has a high affinity for NMHC: during some cold-start conditions, an SCR or SCRF device may store more than 50 percent of the total NMHC emissions from the engine. Accordingly, in the embodiment shown in FIG. 1, NMHC transmitted through DOC 14A may be stored by the SCR device 22 and/or SCRF device 24.) (e.g. See Paragraphs [0024-0025]). 
	Regarding claim 2, Katare further discloses wherein the first SCR catalyst (22), which is arranged upstream of the particle filter in the flow direction, is electrically heatable (the claim is broadly interpreted as such any SCR catalyst in the exhaust gas system of an internal combustion engine is electrically heatable) (e.g. See [0026] …. The electronic control system may be operatively coupled to various engine-system components (valves, pumps, fuel injectors, heaters, etc.) and configured to actuate or adjust these components to enact various engine-system control functions, including the control functions described herein. …. . In some embodiments, any or all of the exhaust-aftertreatment devices described herein may include a temperature sensor and a heater. The electronic control system may be configured to function in a closed-loop manner, actuating the heater to provide heat when the temperature of the after-treatment device is below a pre-determined threshold.) (e.g. See Paragraphs [0026]).
	Regarding claim 17, Katare further discloses an ammonia slippage catalyst (14C) (NMHC) (e.g. See Paragraphs [0024-0025]).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Katare et al. (Katare) (Patent/Publication Number US 2011/0162347) in view of design choice.
	Regarding claims 3-6, Katare discloses all the claimed limitation as discussed above except that the first SCR catalyst in the flow direction has an extent of at most 80 mm along the flow direction, the first SCR catalyst preferably has an extent of less than 50 mm, and the first SCR catalyst particularly preferably has an extent of less than 40 mm; and the first SCR catalyst is arranged with a spacing to the particle filter along the flow direction of less than 20 mm. 
	Regarding the specific range of the size of first SCR catalyst, it is the examiner’s position that a range between at most 80 mm and less than 40 mm in length of the SCR catalyst and a spacing to the particle filter along the flow direction of less than 20 mm, would have been an obvious matter 
	Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. In re Dreyfus, 22 CCPA (Patents) 830, 73 F.2d 931, 24 USPQ 52; In re Waite et al., 35 CCPA (Patents) 1117, 168 F.2d 104, 77 USPQ 586. Such ranges are termed "critical" ranges, and the applicant has the burden of proving such criticality. In re Swenson et al., 30 CCPA (Patents) 809, 132 F.2d 1020, 56 USPQ 372; In re Scherl, 33 CCPA (Patents) 1193, 156 F.2d 72, 70 USPQ 204. However, even though applicant's modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art. In re Sola, 22 CCPA (Patents) 1313, 77 F.2d 627, 25 USPQ 433; In re Normann et al., 32 CCPA (Patents) 1248, 150 F.2d 627, 66 USPQ 308; In re Irmscher, 32 CCPA (Patents) 1259, 150 F.2d 705, 66 USPQ 314. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Swain et al., 33 CCPA (Patents) 1250, 156 F.2d 239, 70 USPQ 412; Minnesota Mining and Mfg. Co. v. Coe, 69 App. D.C. 217, 99 F.2d 986, 38 USPQ 213; Allen et al. v. Coe, 77 App. D.C. 324, 135 F.2d 11, 57 USPQ 136.

Claim 7 is  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Katare et al. (Katare) (Patent/Publication Number US 2011/0162347) in view of McCarthy, Jr. et al. (McCarthy) (Patent/Publication Number US 2010/0132635).
	Regarding claim 7, Katare discloses all the claimed limitation as discussed above except that the first SCR catalyst and the second catalyst in the flow direction are formed as a modular unit with the particle filter. 
	McCarthy teaches that it is conventional in the art, to use an exhaust gas purification system (7) for an internal combustion engine (9) having the first SCR catalyst (15, 14) and the second catalyst (17) in the flow direction are formed as a modular unit (7) with the particle filter (16) (e.g. See Figure 1; Paragraphs [0034 and 0036]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the first SCR catalyst and the second catalyst in the flow direction are formed as a modular unit with the particle filter of Katare, as taught by McCarthy for the purpose of absorbing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich; and trapping the particulate flowing into the exhaust gas system, so as to reduce the poisoned materials in the purifying catalyst and to reduce amount of nitrogen oxides in the exhaust gas of the lean-burn engine, and further improve the performance of the engine and the efficiency of the emission system, since the use thereof would have been routinely practiced by those with ordinary skill in the art to maintain high purification efficiency of a catalyst system for an internal combustion engine. 

	Claims 9-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Robel (Patent/Publication Number US 2009/0031702) in view of Katare et al. (Katare) (Patent/Publication Number US 2011/0162347).
	Regarding claim 9, Robel discloses all the claimed limitation as discussed above except that the honeycomb body of the particle filter has a cell geometry which differs from that of the honeycomb body of the first SCR catalyst in the flow direction and from that of the honeycomb body of the second catalyst in the flow direction. 
	Katare teaches that it is conventional in the art, to use the honeycomb body of the particle filter (e.g. See [0021, 0024] The cell density of the SCRF device may be 300 cpsi with a wall thickness of 0.012 inches; and The cell density of the DPF may be 200 cpsi with a wall thickness of 0.018 inches, or 300 cpsi with a wall thickness of 0.012 inches.) has a cell geometry which differs from that of the honeycomb body of the first SCR catalyst (e.g. See [0019] The cell density of this SCR device may be 400 cpsi with a wall thickness of 0.004 inches.) in the flow direction and from that of the honeycomb body of the second catalyst in the flow direction (e.g. See [0017] The cell density of DOC 14A may be 600 cells per square inch (cpsi) with a wall thickness of 0.003 inches, or 400 cpsi with a wall thickness of 0.004 inches.) (e.g. See Paragraphs [0017, 0019, 0021, and 0024]).	
	It would have been obvious to one having ordinary skill in the art at the time the invention was made, to use the honeycomb body of the particle filter has a cell geometry which differs from that of the honeycomb body of the first SCR catalyst in the flow direction and from that of the honeycomb body of the second catalyst in the flow direction of Robel, as taught by Katare for the purpose of absorbing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is lean, and releasing the NOx when the air-fuel ratio of the exhaust gas flowing into the absorbent is rich; and trapping the particulate flowing into the exhaust gas system, so as to reduce the poisoned 

	Regarding claim 10, Katare further discloses wherein at least one of the cell geometry (e.g. the sizes of the cell and the wall thickness) or the chemically active coating of the honeycomb body or the amount of coating of the honeycomb body of the first SCR catalyst (e.g. See [0019] …..  The SCR device comprises an internal catalyst-support structure to which an SCR washcoat is applied. The SCR washcoat is configured to sorb the NOX and the ammonia, and to catalyze the redox reaction of the same to form dinitrogen (N.sub.2) and water. In one embodiment, SCR device 22 may be between 50% and 250% ESV in capacity. The cell density of this SCR device may be 400 cpsi with a wall thickness of 0.004 inches. The washcoat loading may be 0.5 to 5.0 gci, with the washcoat comprising a zeolite--e.g., Chabazite, beta, y, ZSM5, or combinations thereof--and base metals copper, iron, cerium, or manganese, or combinations thereof.) in the flow direction differs from at least one of the cell geometry or the cell density or the chemically active coating of the honeycomb body of the second catalyst in the flow direction (e.g. See [0017] … DOC 14A comprises an internal catalyst-support structure to which a DOC washcoat is applied. Accordingly, DOC 14A is configured to oxidize residual CO, hydrogen, methane, and NMHC present in the engine exhaust. In one embodiment, DOC 14A may be between 25% and 150% of the engine-swept volume (ESV) in capacity. The cell density of DOC 14A may be 600 cells per square inch (cpsi) with a wall thickness of 0.003 inches, or 400 cpsi with a wall thickness of 0.004 inches, for example. In one embodiment, the substrate of DOC 14A may support a washcoat of 0.5 to 5 grams per cubic inch (gci) with a platinum-group metal (PGM) loading between 15 and 210 grams per cubic foot (gcf). The PGM may include platinum only, platinum/palladium mixtures in ratios ranging from 20:1 to 1:10, or palladium only.) (e.g. See Paragraphs [0017, 0019, 0021, and 0024]).
	Regarding claim 11, Katare further discloses wherein the honeycomb body of the particle filter (e.g. See [0021] The washcoat of SCRF device 24 also promotes oxidation of the accumulated soot and recovery of filter capacity at least under certain conditions. …. In one embodiment, SCRF device 24 may be between 50% and 250% ESV in capacity. The cell density of the SCRF device may be 300 cpsi with a wall thickness of 0.012 inches, for example. In one embodiment, the washcoat loading of the SCRF device may be 0.1 to 3 gci on a high-porosity (HP) substrate.) has a cell density which differs from that of the honeycomb body of the first SCR catalyst in the flow direction and from that of the honeycomb body of the second catalyst in the flow direction (e.g. See Paragraphs [0017, 0019, 0021, and 0024]).
	Regarding claim 12, Katare further discloses wherein at least one of the cell density or the chemically active coating of the honeycomb body or the amount of coating of the honeycomb body of the first SCR catalyst in the flow direction differs from at least one of the cell geometry or the cell density or the chemically active coating of the honeycomb body of the second catalyst in the flow direction (e.g. See Above rejection for claims 9-11; Paragraphs [0017, 0019, 0021, and 0024]).
	Regarding claim 13, Katare further discloses wherein the honeycomb body of the particle filter has a cell geometry and cell density which differs from that of the honeycomb body of the first SCR catalyst in the flow direction and from that of the honeycomb body of the second catalyst in the flow direction (e.g. See Above rejection for claims 9-11; Paragraphs [0017, 0019, 0021, and 0024]).
Above rejection for claims 9-11; Paragraphs [0017, 0019, 0021, and 0024]).

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of five patents:
	Gonze et al. (Pat. No. 2014/0311123), Larose et al. (Pat. No. 2014/0123627), Blakeman et al. (Pat. No. 2005/0069476), Gonze et al. (Pat. No. 2013/0111886), and Ota et al. (Pat. No. 9683473), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.


Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        July 30, 2021